Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT




THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) entered into as of this
17th day of August, 2016 (the “Effective Date”) by and between the parties on
the signature page to this Agreement (each, a “Purchaser”), and Cocrystal
Pharma, Inc., a Delaware corporation (“COCP”) (collectively, the Purchaser and
COCP are the “Parties”).


WHEREAS, this Agreement contemplates a transaction in which the Purchaser will
purchase from COCP, and COCP will sell to the Purchaser, up to $12 million of
COCP common stock on the terms contained below;


NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereto agree as follows:


1.           Sale and Purchase.  COCP agrees to sell and the Purchaser agrees to
purchase a number of shares of COCP common stock (the “Shares”) as calculated on
the signature page to this Agreement at a price per share equal to a 10%
discount from the average closing price of the Shares on the OTC Markets for the
five trading days prior to the date of this Agreement which is $0.452 per share
for a per share price of $0.41. All funds shall be wired to COCP within three
business days in accordance with Exhibit A.


2.           Representations and Warranties of COCP.  As an inducement to the
Purchaser to enter into this Agreement and consummate the transaction
contemplated hereby, COCP hereby makes the following representations and
warranties, each of which is materially true and correct on the date hereof:


2.1           Organization.  COCP is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Delaware and is
duly authorized to conduct business as currently conducted.


2.2           Authority.  COCP has full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of COCP, enforceable in
accordance with its terms. The execution, delivery, and performance of this
Agreement and all other agreements contemplated hereby have been duly authorized
by COCP.


2.3           Non-Contravention.  The execution and delivery of this Agreement
by COCP and the observance and performance of the terms and provisions contained
herein do not constitute a violation or breach of any applicable law, or any
provision of any other contract or instrument to which COCP is a party or by
which it is bound, or any order, writ, injunction, decree, statute, rule, by-law
or regulation applicable to COCP.


2.4           Litigation.  There are no actions, suits, or proceedings pending
or, to the best of COCP’s knowledge, threatened, which could in any manner
restrain or prevent COCP from effectually and legally selling the Shares
pursuant to the terms and provisions of this Agreement.  COCP is not a party to
any litigation except as has been disclosed in its Form 10-K filed with the
Securities and Exchange Commission (the “SEC”).


2.5           Brokers’ Fees.  COCP has no liability or obligation to pay fees or
commissions to any broker, finder, or agent with respect to the transactions
contemplated by this Agreement.


2.6           Reporting Company.  COCP is a publicly-held company subject to
reporting obligations pursuant to Section 13 of the Securities Exchange Act of
1934 (the “Exchange Act”) and has a class of common stock registered pursuant to
Section 12(g) of the Exchange Act.


2.7           SEC Reports. COCP has filed with the SEC all reports required to
be filed since January 1, 2014, none of the reports filed with the SEC contained
any material statements which were not true and correct or omitted to state any
statements of material fact necessary in order to make the statements made not
misleading.


2.8           Outstanding Securities.  All issued and outstanding shares of
capital stock and equity interests in COCP have been duly authorized and validly
issued and are fully paid and non-assessable.


 
-1-

--------------------------------------------------------------------------------

 
 
2.9           No Material Adverse Change.  Since August 9, 2016 (filing date of
the last Form 10-Q), there has not been individually or in the aggregate a
Material Adverse Change with respect to COCP. For the purposes of this
Agreement, “Material Adverse Change” means any event, change or occurrence
which, individually or together with any other event, change, or occurrence,
could result in a material adverse change on COCP or material adverse change on
its business, assets, financial condition, or results of operations. Provided,
however, a Material Adverse Change does not exist solely because (i) there are
changes in the economy, credit markets or capital markets, or (ii) changes
generally affecting the industry in which COCP operates.


3.           Representations and Warranties of the Purchaser.  As an inducement
to COCP to enter into this Agreement and to consummate the transactions
contemplated hereby, the Purchaser hereby makes the following representations
and warranties, each of which is materially true and correct on the date hereof
and will be materially true and correct on the closing date:


3.1           Authority.  The Purchaser has full power and authority to execute
and deliver this Agreement and to perform its obligations hereunder.  This
Agreement constitutes the valid and legally binding obligation of the Purchaser,
enforceable in accordance with its terms. The execution, delivery, and
performance of this Agreement and all other agreements contemplated hereby have
been duly authorized by the Purchaser.


3.2           Non-Contravention. The execution and delivery of this Agreement by
the Purchaser and the observance and performance of the terms and provisions of
this Agreement on the part of the Purchaser to be observed and performed will
not constitute a violation of applicable law or any provision of any contract or
other instrument to which the Purchaser is a party or by which it is bound, or
any order, writ, injunction, decree statute, rule or regulation applicable to
it.


3.3           Litigation There are no actions, suits, or proceedings pending or,
to the best of the Purchaser’s knowledge, threatened, which could in any manner
restrain or prevent the Purchaser from effectually and legally purchasing the
Shares pursuant to the terms and provisions of this Agreement.


3.4           Brokers’ Fees.  The Purchaser has no liability or obligation to
pay fees or commissions to any broker, finder, or agent with respect to the
transactions contemplated by this Agreement.


3.5           Information.  The Purchaser has relied solely on the reports of
COCP filed with the SEC, other publicly available information and other written
and electronic information prepared by COCP in making its decision to purchase
the Shares. The Purchaser acknowledges that the purchase of the Shares entails a
high degree of risk including the risks highlighted in the risk factors
contained in filings by COCP with the SEC including its annual report on Form
10-K for the year ended December 31, 2015 and subsequent Form 10-Qs. The
Purchaser represents that it has had an opportunity to ask questions and receive
answers from COCP regarding the terms and conditions of this Agreement and the
reasons for this offering, the business prospects of COCP, the risks attendant
to COCP’s business, and the risks relating to an investment in COCP. The
Purchaser acknowledges the receipt (without exhibits) of or access to the
reports filed with SEC at www.sec.gov which includes COCP’s reports referred to
in this Section 3.5.


3.6           Investment.  The Purchaser is acquiring the Shares for its own
account for investment and not with a view to, or for sale in connection with,
any distribution thereof, nor with any present intention of distribution or
selling the same, and, except as contemplated by this Agreement, and has no
present or contemplated agreement, undertaking, arrangement, obligation,
indebtedness or commitment providing for the disposition thereof.  The Purchaser
understands that the Shares may not be sold, transferred or otherwise disposed
of without registration under the Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Shares or an
available exemption from registration under the Act, the Shares must be held
indefinitely.


3.7           Restricted Securities.  The Purchaser understands that the Shares
have not been registered under the Act in reliance on an exemption from
registration under the Securities Act of 1933 (the “Act”) pursuant to Section
4(a)(2) thereof and Rule 506(b) thereunder and the Shares will bear a
restrictive legend.


3.8           Investment Experience.  The Purchaser represents that it is an
“accredited investor” within the meaning of the applicable rules and regulations
promulgated under the Act, for one of the reasons on the attached Exhibit B to
this Agreement. The Purchaser represents and acknowledges that (i) it is
experienced in evaluating and investing in private placement transactions in
similar circumstances, (ii) it has such knowledge and experience in financial
and business matters and is capable of evaluating the merits and risks of the
investment in the Shares, (iii) it is able to bear the substantial economic
risks of an investment the Shares for an indefinite period of time, (iv) it has
no need for liquidity in such investment, (v) it can afford a complete loss of
such investment, and (vi) it has such knowledge and experience in financial, tax
and business matters so as to enable it to utilize the information made
available to it in connection with the offering of the Shares to evaluate the
merits and risks of the purchase of the Shares and to make an informed
investment decision with respect thereto.
 
 
-2-

--------------------------------------------------------------------------------

 
 
3.9           No General Solicitation.  The offer to sell the Shares was
directly communicated to the Purchaser by COCP.  At no time was the Purchaser
presented with or solicited advertisement, articles, notice or other
communication published in any newspaper, television or radio or presented at
any seminar or meeting, or any solicitation by a person not previously known to
the undersigned in connection with the communicated offer.


4.           Survival of Representations and Warranties and Agreements.  All
representations and warranties of the Parties contained in this Agreement shall
survive the closing.


5.           Indemnification.


5.1           Indemnification Provisions for Benefit of the Purchaser.  In the
event COCP breaches any of its representations, warranties, and/or covenants
contained herein, and provided that the Purchaser makes a written claim for
indemnification against COCP, then COCP agrees to indemnify the Purchaser from
and against the entirety of any losses, damages, amounts paid in settlement of
any claim or action, expenses, or fees including court costs and reasonable
attorneys' fees and expenses.


5.2           Indemnification Provisions for Benefit of COCP.  In the event the
Purchaser breaches any of its representations, warranties, and/or covenants
contained herein, and provided that COCP makes a written claim for
indemnification against the Purchaser, then the Purchaser agrees to indemnify
COCP from and against the entirety of any losses, damages, amounts paid in
settlement of any claim or action, expenses, or fees including court costs and
reasonable attorneys' fees and expenses.


6.       Post-Closing Covenants. The Parties agree as follows with respect to
the period following the closing:


6.1             General.  In case at any time after the closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the Parties will take such further action (including the execution and
delivery of such further instruments and documents) as the other Party may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefore under Section 5).


6.2           Company.  COCP hereby covenants that, after the closing, COCP
will, at the request of Purchaser, execute, acknowledge and deliver to the
Purchaser without further consideration, all such further assignments,
conveyances, consents and other documents, and take such other action, as the
Purchaser may reasonably request (a) to transfer to, vest and protect in the
Purchaser and its right, title and interest in the Shares, and (b) otherwise to
consummate or effectuate the transactions contemplated by this Agreement.


7.           Expenses.  Except as otherwise provided in this Agreement, all
Parties hereto shall pay their own expenses, including legal and accounting
fees, in connection with the transactions contemplated herein.


8.           Severability.  In the event any parts of this Agreement are found
to be void, the remaining provisions of this Agreement shall nevertheless be
binding with the same effect as though the void parts were deleted.


9.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.  The execution of this
Agreement may be by actual or facsimile signature.


10.           Benefit.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their legal representatives, successors and
assigns.  Nothing in this Agreement, expressed or implied, is intended to confer
on any person other than the Parties or their respective heirs, successors and
assigns any rights, remedies, obligations, or other liabilities under or by
reason of this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
11.           Notices and Addresses. All notices, offers, acceptance and any
other acts under this Agreement (except payment) shall be in writing, and shall
be sufficiently given if delivered to the addressees in person, by FedEx or
similar overnight next business day delivery, or by email followed by overnight
next business day delivery, as follows:
 
 

 To COCP:
Cocrystal Pharma, Inc.
1860 Montreal Road
Tucker, Georgia 30084
Attention: Mr. Walt Linscott
Email: wlinscott@cocrystalpharma.com
 
 
 To the Purchaser: The address set forth on the signature page attached hereto

 
or to such other address as any of them, by notice to the other may designate
from time to time.


12.           Attorney's Fees.  In the event that there is any controversy or
claim arising out of or relating to this Agreement, or to the interpretation,
breach or enforcement thereof, and any action or arbitration proceeding is
commenced to enforce the provisions of this Agreement, the prevailing party
shall be entitled to a reasonable attorney's fee, including the fees on appeal,
costs and expenses.


13.           Governing Law.  This Agreement and any dispute, disagreement, or
issue of construction or interpretation arising hereunder whether relating to
its execution, its validity, the obligations provided therein or performance
shall be governed or interpreted according to the laws of the State of Delaware.


14.           Oral Evidence.  This Agreement constitutes the entire Agreement
between the parties and supersedes all prior oral and written agreements between
the parties hereto with respect to the subject matter hereof.  Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, except by a statement in writing signed by the party or
parties against whom enforcement or the change, waiver discharge or termination
is sought.


15.           Assignment.  No Party hereto shall assign its rights or
obligations under this Agreement without the prior written consent of the other
Party.


16.           Section Headings.  Section headings herein have been inserted for
reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.




FLORIDA LAW PROVIDES THAT WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN
FLORIDA, ANY SALE MADE IN FLORIDA IS VOIDABLE BY THE PURCHASER WITHIN THREE DAYS
AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PURCHASER TO COCP, AN
AGENT OF COCP OR AN ESCROW AGENT OR WITHIN THREE DAYS AFTER THE AVAILABILITY OF
THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER OCCURS
LATER.  PAYMENTS FOR TERMINATED SUBSCRIPTIONS VOIDED BY PURCHASERS AS PROVIDED
FOR IN THIS PARAGRAPH WILL BE PROMPTLY REFUNDED WITHOUT INTEREST.  NOTICE SHOULD
BE GIVEN TO COCP TO THE ATTENTION OF WALT LINSCOTT AT THE ADDRESS SET FORTH IN
SECTION 11 OF THIS AGREEMENT.






[Signature Page Attached]
 
 

 
-4-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF the parties hereto have set their hand and seals as of the
above date.



 
COCRYSTAL PHARMA, INC.:
     
 
By:                                           
                                                               
 
Walt Addison Linscott, Esq.
  General Counsel          
PURCHASER:
 
     
By: ________________________________
(Print Name and Title)
 
 
Address:____________________________
 
Email:_______________________________
     
Tax ID of Purchaser: ____________________





Amount Invested: $_______________ with the number of shares based upon the per
share purchase price set forth in Section 1 being _____________ shares.
 
 
-5-

--------------------------------------------------------------------------------

 